Title: From James Madison to Albert Gallatin, 7 February 1809
From: Madison, James
To: Gallatin, Albert



Sir.
Department of State, February 7th: 1809.

I have the honor to request you to issue your Warrant on the appropriation for Foreign Intercourse, for 328, 37/100 Dols: in favor of James Davidson Esqr., the holder of the enclosed Bill, drawn upon me on the 10th. Novr. last by Henry Hill Esqr. Consul of the United States at St. Salvador, who is to be charged with the amount thereof.  I am &c:

James Madison.

